Citation Nr: 1538787	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a heart condition as secondary to service-connected tuberculosis.

2. Entitlement to an increased rating for service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1950 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his VA Form 9, substantive appeal, the Veteran requested a videoconference hearing before the Board.  He withdrew his request in August 2013.

The Board remanded this matter for additional development in June 2014.  All requested development has not been completed.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an impairment of the left upper extremity, peripheral vascular disease, diabetes mellitus, type II, and skin cancer, each to include as due to or aggravated by the Veteran's service-connected tuberculosis, were raised in correspondence from C.S., R.N., dated August 2014.  Since the RO has not adjudicated these issues in the first instance, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand: To obtain opinions from VA examiners and obtain private treatment records.

First, the Board observes that pursuant to the Board's June 2014 remand, the RO issued a statement of the case (SOC) for the claim for service connection for a heart condition as secondary to service-connected tuberculosis on January 8, 2015.  The Veteran was advised that he had 60 days to file his VA Form 9, substantive appeal.  A substantive appeal consists of a properly completed Appeal to the Board (VA Form 9) or correspondence containing the necessary information.  38 C.F.R.           § 20.202.  The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R.              § 20.302.  In this case, the initial rating decision was issued in October 2012; therefore, the one year appellate period had expired prior to the issuance of the SOC.  Consequently, the Veteran had 60 days from the issuance of the SOC, until March 2, 2015, to file a substantive appeal.  

In this case, correspondence was not received until March 19, 2015 indicating an intent to pursue the appeal.  Thus, the document was received 17 days after the expiration of the appeal period.  However, the RO then certified this claim in an April 2015 VA Certification of Appeal (VA Form 8).  Under these circumstances, the Board will accept jurisdiction of the claim for service connection for a heart disorder which has been deemed to be on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).

The Board remanded this matter in June 2014, in part, to attempt to obtain records from the Veteran's private treatment providers.  In July 2014, VA notified the Veteran that he could provide an authorization and release form for VA to obtain private treatment records from Dr. G.N. and other private providers or that he could obtain and submit records on his own behalf.  The Veteran submitted an incomplete authorization form for Dr. G.N. and in November 2014, VA notified the Veteran that a complete authorization and consent form was required.  The Veteran submitted the appropriate release forms for Dr. G.N. and C.S., R.N. in December 2014.  An attempt was made in December 2014 to obtain records from these providers.  VA notified the Veteran of the initial request for records in December 2014.  Later that month, VA notified the Veteran that records had not been received and that a second attempt to obtain records was being made that day.  The Veteran was notified that he could also submit the records.  It does not appear that the Veteran was notified of the outcome of the second request for private treatment records.  Per the Board's June 2014 remand, the Veteran was to be notified if VA was unable to obtain records.  Therefore, on remand, the Veteran should be notified of the outcome of the attempts to obtain his private treatment records and notify him that he may obtain and submit them on his behalf.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that subsequent to the VA examinations for the heart and lungs, which were completed in 2012, the Veteran submitted a letter from C.S., R.N., dated August 2014, which indicates, in part, that the Veteran has breathing problems due to his lung surgery and has heart muscle irritability along with Mitral Valve regurgitation due to the surgical removal of the chest wall to remove the tuberculosis.  She also indicated that his exposure to ionizing radiation as a result of multiple x-ray exposure compounded over time and the cold weather conditions during his period of active service contributed to his medical conditions.  Additionally, the Veteran submitted a letter from Dr. G.N., dated June 2012, which indicates that the Veteran had breathing difficulty and a restrictive lung pattern due to his chest wall deformity.  Finally, a letter from L.H., dated July 2014, addresses tuberculosis residuals including impairment of the heart and lungs.  In light of these letters, the Board finds a remand is necessary to schedule a VA examination to determine whether all residuals of the Veteran's tuberculosis have been identified, to include whether the disability caused or aggravated a heart condition.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide an authorization and release form so that VA may attempt to obtain private treatment records from Dr. G.N. and any other private provider that has treated his disabilities. All attempts to obtain private treatment records must be documented in the claims file. If the RO is unable to obtain the private treatment records, the RO must notify the Veteran and inform him that he may obtain the records and submit them to VA.

2. Obtain updated VA treatment records from the Detroit VA Medical Center, if any, and associate them with the claims file.

3. Schedule a VA examination to determine the current nature and severity of the residuals of service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe, to include determining whether the Veteran's claimed heart condition is due to or otherwise related to the service-connected tuberculosis and whether the Veteran has a respiratory disorder that is due to or otherwise related to the service-connected tuberculosis.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and indicate review of the claims file in the examination report.

The examiner must identify all residuals of the Veteran's tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe.

The examiner must indicate whether the Veteran has a respiratory disorder and if so, opine whether it is at least as likely as not (50 percent or greater probability) due to or has been aggravated (permanently worsened) by his service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe.

The examiner must also indicate whether the Veteran has a heart disorder and if so, opine whether it is at least as likely as not (50 percent or greater probability) due to or has been aggravated (permanently worsened) by his service-connected tuberculosis, post-op with removal of the third and fourth rib and wedge resection of the lobe.

In rendering the requested opinions, the examiner must address the June 2012 letter from Dr. G.N., July 2014 letter from L.H., August 2014 letter from C.S., R.N., and the May 1981 letter from L.M., D.O.  All opinions must be supported with rationale.

3. Ensure that all requested development has been completed, to include ensuring all requested opinions have been provided.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




